HARPER, J.
Appellant was tried in the district court of Eranklin county under an indictment charging him with robbery by the use of firearms. He was convicted, and his punishment assessed at confinement in the penitentiary for five years.
There are no bills of exception found in the record, neither is there a statement of facts. The only matter presented for review by this court is found in the motion for new trial, and the only error assigned therein is that the court erred in not granting defendant’s motion for continuance. In the absence of a bill of exceptions, this is not properly presented for review by this court.
The judgment is affirmed.